993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cleveland FRANKLIN, Plaintiff-Appellant,v.THE BERT BELL NFL PLAYER RETIREMENT PLAN;  The Bert Bell NFLPlayer Retirement Trust, Defendants-Appellees.
No. 92-1443.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 12, 1993Decided:  May 21, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-88-3785-MJG)
Cleveland Franklin, Appellant Pro Se.
Sargent Karch, M. Tracy McPherson, Baker & Hostetler, Washington, D. C.;  Robert V. Atmore, Lindquist & Vennum, Minneapolis, Minnesota; Lee Thomas Ellis, Jr., Baker & Hostetler, College Park, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Cleveland Franklin appeals from the district court's order granting Defendants' motion for summary judgment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Franklin v. Bert Bell NFL Retirement Plan, No. CA-88-3785-MJG (D. Md. Feb. 26, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED